


Exhibit 10.01


FOURTH EXTENSION AND AMENDMENT TO
QUARTZ SAND PRODUCTS PURCHASE AGREEMENT
    
This Fourth Extension and Amendment to Quartz Sand Products Purchase Agreement,
effective as of October 1, 2012 (the “Fourth Extension and Amendment”), by and
between Unimin Corporation (“Seller”) and Momentive Performance Materials
Quartz, Inc. (formerly known as GE Quartz, Inc.) (“Buyer”). Defined terms used
herein and not otherwise defined herein shall have the meanings given such terms
in the “Agreement” (as defined herein below).


WHEREAS, Seller and Buyer are parties to a certain Quartz Sand Products Purchase
Agreement, effective as of February 15, 2005, as amended by, including but not
limited to, that certain (i) Extension and Amendment to Quartz Sand Products
Purchase Agreement effective as of December 31, 2010, (ii) Second Extension and
Amendment to Quartz Sand Products Purchase Agreement effective as of December
31, 2011 (the “Second Extension”) and (iii) Third Extension and Amendment to
Quartz Sand Products Purchase Agreement effective as of June 30, 2012 (together,
the “Agreement”); and


WHEREAS, Seller and Buyer wish to amend the Agreement to provide for an
extension of the term thereof;


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the Seller and Buyer do hereby agree that the Agreement is
amended as follows:


1.    The Extension Term is extended through December 31, 2012.


2.    Notwithstanding anything in the Agreement to the contrary, during the
period from October 1, 2012 through December 31, 2012, the prices for the
products set forth in the Second Extension shall be as provided in the Second
Extension.


3.    The Agreement, as amended hereby, remains in full force and effect and is
hereby ratified and affirmed.


IN WITNESS WHEREOF, the parties have caused this Fourth Extension and Amendment
to be duly executed effective as of the date first written above.




MOMENTIVE PERFORMANCE MATERIALS        
QUARTZ, INC.
UNIMIN CORPORATION
 
 
 
 
 
By: Authorized Person    
 
By: Authorized Person    
 
 
 
 
 
Date: September 28, 2012
 
Date: September 30, 2012
 
 
 
 
 





